Case 8:20-cv-00331-JSM-AAS Document 1 Filed 02/11/20 Page 1 of 7 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 SEBSEN ELECTRIC LLC,
 d/b/a SEBSEN ELECTRICAL
 CONTRACTORS,

        Plaintiff,
                                              CASE NO.:

 v.

 INTERNATIONAL BROTHERHOOD
 OF ELECTRICAL WORKERS AND
 INTERNATIONAL BROTHERHOOD
 OF ELECTRICAL WORKERS
 LOCAL UNION 915,

       Defendants.
 _________________________________/

             COMPLAINT UNDER LABOR MANAGEMENT RELATIONS ACT
                      TO VACATE ARBITRATION AWARD

        Plaintiff, Sebsen Electric LLC d/b/a Sebsen Electrical Contractors (“Sebsen”), brings

 this action under Section 301 of the Labor Management Relations Act of 1947, as amended,

 29 U.S.C. §185 (hereinafter “LMRA”) against Defendants, International Brotherhood of

 Electrical Workers (the “IBEW”) and International Brotherhood of Electrical Workers Local

 Union 915 (“IBEW Local 915”) (collectively, the “Unions”), to vacate a labor arbitration

 award issued in favor of the Unions.

                               JURISDICTION AND VENUE

        1.       This Court has jurisdiction over this matter pursuant to 29 U.S.C. §185 and 28

 U.S.C. §1331.
Case 8:20-cv-00331-JSM-AAS Document 1 Filed 02/11/20 Page 2 of 7 PageID 2




        2.       Venue is proper in this district pursuant to 29 U.S.C. §185(a) and (c) and 28

 U.S.C. §1391.

                                          PARTIES

        3.       Plaintiff Sebsen is a Florida Limited Liability Company whose sole member

 resides in Tampa, Florida, and whose headquarters and principal place of business are in

 Tampa, Florida. Sebsen is a general contractor engaged in the construction industry. Sebsen

 is an employer in an industry affecting commerce within the meaning of the LMRA.

        4.       Defendants IBEW and Defendant IBEW Local 915 are unincorporated

 associations and labor organizations within the meaning of the LMRA. Duly authorized

 officers of the IBEW and IBEW Local 915 are engaged in representing local affiliates of the

 IBEW and their employee members, respectively, within Hillsborough and Pinellas Counties.

 The IBEW and IBEW Local 915 are labor organizations in an industry affecting commerce

 within the meaning of the LMRA.

                                NATURE OF THE ACTION

        5.       Sebsen and the Unions were parties to a collective bargaining agreement that

 set forth the terms and conditions of employment for certain employees of Sebsen. The parties

 were signatories to a collective bargaining agreement (“CBA”) whose initial term was

 December 1, 2017, through November 30, 2019. The CBA is attached hereto as Exhibit A.

        6.       Sebsen and the Unions also signed a Letter of Assent – a pre-hire agreement

 under Section 8(f) of the NLRA – stating Sebsen had agreed to the CBA effective February 6,

 2018. The Letter of Assent was approved by the IBEW, International Office, on February 16,

 2018. The Letter of Assent is attached hereto as Exhibit B.



                                               2
Case 8:20-cv-00331-JSM-AAS Document 1 Filed 02/11/20 Page 3 of 7 PageID 3




        7.     Section 1.01 of the CBA reads in relevant part:

               EFFECTIVE DATE – This Agreement shall take effect December 1,
               2017, and shall remain in effect until November 30, 2019, unless
               otherwise specifically provided for herein. It shall continue in effect
               from year to year thereafter, from December 1 through November 30
               each year, unless changed or terminated in the way later provided
               herein.

        8.     Section 1.02 of the CBA reads in relevant part:

               (a) – CHANGES – Either party or an Employer withdrawing
               representation from the Chapter or not represented by the Chapter,
               desiring to change or terminate this Agreement must provide written
               notification at least 90 days prior to the expiration date of the
               Agreement or any anniversary date occurring thereafter.
               (b) Whenever notice is given for changes the nature of the changes
               desired must be specified in the notice, or no later than the first
               negotiating meeting unless mutually agreed otherwise.
               (c) The existing provisions of the Agreement, including this Article,
               shall remain in full force and effect until a conclusion is reached in the
               matter of proposed changes.
               (d) Unresolved issues or disputes arising out of the failure to negotiate
               a renewal or modification of this agreement that remain on the 20th of
               the month preceding the next regular meeting of the Council on
               Industrial Relations for The Electrical Contracting Industry (CIR) may
               be submitted jointly or unilaterally to the council for adjudication. Such
               unresolved issues or disputes shall be submitted not later than the next
               regular meeting of the Council following the expiration date of this
               agreement or any subsequent anniversary date. The Council’s decision
               shall be final and binding.
               (e) When a case has been submitted to the Council, it shall be the
               responsibility of the negotiating committee to continue to meet weekly
               in an effort to reach a settlement on the local level prior to the meeting
               of the Council.
               (f) Notice of a desire to terminate this Agreement shall be handled in
               the same manner as a proposed change.

        9.     The Letter of Assent states in relevant part that it “shall become effective on

 the 6th day of February, 2018. It shall remain in effect until terminated by the undersigned

 employer giving written notice to the Local Union at least one hundred fifty (150) days prior



                                               3
Case 8:20-cv-00331-JSM-AAS Document 1 Filed 02/11/20 Page 4 of 7 PageID 4




 to the then current anniversary date of the applicable approved labor agreement.”

        10.     Sebsen sent its notice of termination of the Letter of Assent and the CBA by

 letter dated February 26, 2019. The letter is attached hereto as Exhibit C.

        11.     On August 26, 2019, and on October 16, 2019, the Unions requested to meet

 with Sebsen to negotiate a new contract.

        12.     Sebsen maintained that it was not under any duty to negotiate a successor

 agreement with the Unions.

        13.     Thereafter, the Unions, unilaterally and without Sebsen’s consent, engaged the

 CIR.

        14.     In violation of the CBA, the Unions did not advise Sebsen what provisions of

 the CBA they desired to modify and never presented any actual contract proposals to Sebsen.

        15.     By email to Sebsen dated November 5, 2019, the CIR stated:

                Your case is scheduled to be heard on Thursday, November 14 2019.
                Please be available by 1:00 pm on Wednesday, November 13, 2019. If
                the services of the Council are not needed, please advise the Office of
                the Secretary of the CIR as soon as possible via e-mail at
                Secretary@thecir.org.

        16.     Sebsen did not attend the CIR hearing, contending, among other things, that

 the CIR had no jurisdiction or authority over it.

        17.     On November 21, 2019, counsel for the Union forwarded a letter to counsel for

 Sebsen enclosing a two year collective bargaining agreement unilaterally imposed upon

 Sebsen by the CIR. A copy of the agreement is attached as Exhibit D.

        18.     In the award, the CIR purports to “retain jurisdiction over disputes pertaining

 to this Agreement.”



                                                4
Case 8:20-cv-00331-JSM-AAS Document 1 Filed 02/11/20 Page 5 of 7 PageID 5




         19.    In the award, the CIR rewrote the CBA, purporting to impose on Sebsen several

 new terms, without Sebsen’s agreement.

        COUNT I – THE CIR LACKED JURISDICTION OVER THE PARTIES

         20.    Plaintiff reasserts and realleges each and every allegation contained in

 Paragraphs 1 through 19 of the Complaint, as if fully set forth herein.

         21.    The CIR lacked jurisdiction over Sebsen, because Sebsen gave notice of

 termination of the CBA on February 26, 2019, pursuant to the express terms of the CBA and

 the Letter of Assent.

         22.    Additionally, the Unions breached the CBA by attempting to invoke the

 jurisdiction of the CIR after Sebsen’s clear intent to terminate the CBA.

         23.    The CIR’s award must be vacated because there was no legal basis on which to

 arbitrate.

         24.    The CIR’s award, if enforced, violates 29 U.S.C. §185.

         COUNT II – THE CIR EXCEEDED THE SCOPE OF ITS AUTHORITY

         25.    Plaintiff reasserts and realleges each and every allegation contained in

 Paragraphs 1 through 19 of the Complaint, as if fully set forth herein.

         27.    The CIR’s award must be vacated because the CIR exceeded the scope of its

 authority under the grievance and arbitration procedure set forth in the CBA in sustaining the

 grievance and in ordering the relief found in the award.

         28.    The CIR’s award, if enforced, violates 29 U.S.C. §185.

                COUNT III—THE CIR EXCEEDED THE AUTHORITY
                      ARGUABLY GRANTED BY THE CBA

         29.    Plaintiff reasserts and realleges each and every allegation contained in


                                                5
Case 8:20-cv-00331-JSM-AAS Document 1 Filed 02/11/20 Page 6 of 7 PageID 6




 Paragraphs 1 through 19 of the Complaint, as if fully set forth herein.

        30.     The CIR exceeded any authority arguably granted by the CBA in sustaining

 the grievance and in ordering the relief found in the award.

        31.     The CIR’s award does not “draw its essence” from the CBA in that:

                (a)    the award cannot be rationally derived from the CBA;

                (b)    the award is in manifest disregard of the law.

                (c)    the award imposes additional requirements not expressly provided for

                       in the CBA;

                (d)    the award impermissibly modifies the terms of the CBA and the Letter

                       of Assent;

                (e)    the award conflicts with the express terms of the CBA and the Letter of

                       Assent; and

                (f)    the award is not based on the precise terms of the CBA.

        WHEREFORE, Plaintiff Sebsen Electrical Contractors respectfully requests judgment

 and relief from the Court as follows:

         1.     That the CIR’s award dated November 13, 2019, be vacated; and

         2.     That Plaintiff be awarded such other and further relief as the Court deems just

                and proper.




                              [Signature Lines On Following Page]




                                                6
Case 8:20-cv-00331-JSM-AAS Document 1 Filed 02/11/20 Page 7 of 7 PageID 7




 Dated: February 11, 2020.          Respectfully submitted,

                                    OGLETREE, DEAKINS, NASH,
                                    SMOAK & STEWART, P.C.

                                    /s/Phillip B. Russell
                                    Phillip B. Russell
                                    Florida Bar No. 67199
                                    Peter W. Zinober
                                    Florida Bar No. 121750
                                    Lara J. Peppard
                                    Florida Bar No. 520055
                                    100 North Tampa Street, Suite 3600
                                    Tampa, FL 3360
                                    Tel.: (813) 289-1247
                                    Fax: (813) 289-6530
                                    phillip.russell@ogletree.com
                                    peter.zinober@ogletree.com
                                    lara.peppard@ogletree.com
                                    Attorneys for Plaintiff

                                                                         41772611.1




                                     7
